Case 1:14-cr-20206-BB Document 439 Entered on FLSD Docket 09/30/2020 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 14-cr-20206-BB

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  MARCELUS ROUNDTREE,

         Defendant.
  _________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendant Marcelus Roundtree’s Motion for

  Compassionate Release and/or to Modify Sentence Based on Serious Health Problems and the

  Lack of Safe, Sanitary Living Conditions, ECF No. [429] (“Motion”). The Government filed a

  response in opposition to the Motion, ECF No. [434] (“Response”), to which Defendant filed a

  reply, ECF No. [438] (“Reply”). The Court has reviewed the Motion, the Response, the Reply, the

  record in this case, the applicable law, and is otherwise fully advised. For the reasons set forth

  below, the Motion is denied.

         I.      BACKGROUND

         On November 21, 2014, Defendant was sentenced to 120 months’ imprisonment followed

  by four years’ supervised release following his conviction for conspiracy to possess with the intent

  to distribute 500 grams or more of cocaine, 28 grams of cocaine base, a quantity of 3,4-

  methylenedioxy-N-methycathinone (methylone) and less than 50 kilograms of marijuana, ECF

  Nos. [261], [263]. Defendant is currently housed at FCI Terminal Island.
Case 1:14-cr-20206-BB Document 439 Entered on FLSD Docket 09/30/2020 Page 2 of 10
                                                                           Case No. 14-cr-20206-BB


          On September 3, 2020, Defendant filed the instant Motion in which he seeks

  compassionate release, or alternatively, that the balance of his sentence be converted to home

  confinement and supervised release in light of the current coronavirus (“COVID-19”) pandemic.

  Defendant represents that he previously tested positive for COVID-19 in early May 2020 during a

  widespread outbreak at FCI Terminal Island, and that while he was asymptomatic and quarantined,

  he suffers from “several serious health conditions that place him at great risk of severe illness or

  death if he contracts COVID-19 and becomes symptomatic.” ECF No. [429] at 1. Specifically, he

  has high blood pressure, atrial fibrillation, and he is on prescription medications. He notes that it

  is “technically . . . true” that he is independent with instrumental activities of daily living and

  capable of caring for himself, but “should Mr. Roundtree become COVID-19 symptomatic, with

  his comorbidities, his prognosis would be dismal.” Id. at 4. The Government opposes Defendant’s

  request. ECF No. [434].

         SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

  throughout the world and are impacting every person’s life. The United States is currently

  reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

  more than 7,095,400 confirmed cases and over 204,300 reported deaths as of September 28, 2020.1

  The COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk

  inmates. In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to

  practice health precautions available to the general public, such as social distancing.

         As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

  William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of



  1
   Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and
  Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last
  updated September 28, 2020).
                                                   2
Case 1:14-cr-20206-BB Document 439 Entered on FLSD Docket 09/30/2020 Page 3 of 10
                                                                            Case No. 14-cr-20206-BB


  institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

  Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

  Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

  (“Memorandum”). The Memorandum identifies several facilities that have been particularly

  affected and which should be given priority in the BOP’s consideration of implementing home

  confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the

  Attorney General has made an express finding that extant emergency conditions are materially

  affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

  transfers to home confinement of all appropriate inmates at the specifically named facilities, and

  other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

  Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

  established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

  for home confinement, while emphasizing the importance of protecting the public from individuals

  who may pose a danger to society, and recognizing the need to prevent over-burdening law

  enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

  verification that those prisoners will follow the laws when they are released . . . and that they will

  not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

  Memorandum also stresses the need for careful individualized determinations regarding the

  propriety of releasing any given inmate and does not encourage indiscriminate release. Id. at 3.

         II.     DISCUSSION

         “Generally, a court ‘may not modify a term of imprisonment once it has been

  imposed.’” United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25,

  2020) (quoting 18 U.S.C. § 3582(c)).



                                                    3
Case 1:14-cr-20206-BB Document 439 Entered on FLSD Docket 09/30/2020 Page 4 of 10
                                                                           Case No. 14-cr-20206-BB


         “The authority of a district court to modify an imprisonment sentence is narrowly
         limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
         2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
         a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
         motion and extraordinary or compelling circumstances warrant modification or if
         the defendant is at least 70 years old and has served 30 years in prison; (2) if the
         modification is expressly permitted by statute or Federal Rule of Criminal
         Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
         been lowered as a result of an amendment to the Guidelines by the Sentencing
         Commission. 18 U.S.C. § 3582(c).

  United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

  Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

  1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

  to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

  Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

  Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

  1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

         Defendant seeks relief under the compassionate release provision of 18 U.S.C.

  § 3582(c)(1)(A), which provides:

         (c) Modification of an imposed term of imprisonment.— The court may not modify
         a term of imprisonment once it has been imposed except that—

         (1) in any case—

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
         § 3553(a)] to the extent that they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction . . . .


                                                   4
Case 1:14-cr-20206-BB Document 439 Entered on FLSD Docket 09/30/2020 Page 5 of 10
                                                                             Case No. 14-cr-20206-BB


                 ....

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A)(i).

         Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

  of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

  they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

  reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

  Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

  danger to the safety of any other person or to the community.” Id.

         Accordingly,

         Section 3582 sets out the order in which this Court should analyze a criminal
         defendant’s entitlement to a sentencing reduction. First, when the defendant brings
         the motion himself, the Court must ascertain whether he “has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
         on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
         receipt of such a request by the warden of the defendant’s facility, whichever is
         earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
         set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
         Court should turn to the “extraordinary and compelling reasons” test, as outlined in
         U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
         defendant poses a “danger to the safety of any other person or to the community,
         as provided in 18 U.S.C. § 3142(g).” Id.

  United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

  Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

  that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

  § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

  release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,



                                                    5
Case 1:14-cr-20206-BB Document 439 Entered on FLSD Docket 09/30/2020 Page 6 of 10
                                                                             Case No. 14-cr-20206-BB


  Defendant bears the burden of establishing that compassionate release is warranted. See United

  States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

  § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

  but that, even where a defendant satisfies this burden, “the district court still retains discretion to

  determine whether a sentence reduction is warranted”).

         The Motion requests that Defendant be released due to his underlying medical conditions

  because “[c]ontinued incarceration renders him at risk of suffering severe and debilitating illness,

  or worst case scenario, even death[.]” ECF No. [429] at 21. The Government opposes, arguing that

  (i) Defendant’s medical issues were known to the Court at the time of sentencing; (ii) although

  Defendant tested positive for COVID-19, he was asymptomatic, quarantined, did not require

  hospitalization, and he received testing and medical attention until he recovered, and he reports no

  declining health; (iii) the BOP has modified its operating procedures to effectively respond to the

  COVID-19 pandemic and the prior outbreak at FCI Terminal Island; (iv) Defendant fails to present

  “extraordinary and compelling reasons” to support his release; and (v) the § 3553(a) factors do not

  weigh in his favor. Upon review and consideration, the Court concludes that Defendant does not

  present circumstances warranting a sentence reduction and early release.

         Defendant has satisfied the first inquiry in the section 3582 analysis, administrative

  exhaustion. However, as explained below, he fails to demonstrate that the applicable § 3553(a)

  factors weigh in favor of a sentence modification or that extraordinary and compelling

  circumstances exist.

         The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

  of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

  sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,



                                                    6
Case 1:14-cr-20206-BB Document 439 Entered on FLSD Docket 09/30/2020 Page 7 of 10
                                                                             Case No. 14-cr-20206-BB


  and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

  conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

  At the time of sentencing, the Court concluded that a term of imprisonment of 120 months was

  appropriate in this case in light of these § 3553(a) considerations. To date, Defendant has served

  less than two-thirds of his sentence. Moreover, aside from Defendant’s medical history, which was

  detailed in the PSI and considered by the Court, Defendant has not shown further bases to persuade

  the Court that the sentence imposed should be modified based upon the factors set forth in

  § 3553(a). See United States v. Post, No. 15-cr-80055, 2020 WL 2062185, at *2 (S.D. Fla. Apr.

  29, 2020) (noting “that much of the information that [the defendant] provide[d] in his Motion was

  before the Court at the time of his sentencing,” and the Court imposed an appropriate sentence

  considering this information); United States v. Zamor, No. 17-20353-CR, 2020 WL 2062346, at

  *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less than 40% of this

  sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his] release after

  serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-cr-20774,

  2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing factors,

  “the Court’s analysis is virtually unchanged from thirteen years ago.”).

         Additionally, with regard to the “extraordinary and compelling reasons” test, Defendant

  does not present circumstances that satisfy this element. CDC guidance indicates that individuals

  with the following health conditions are at a higher risk of contracting severe illness due to

  COVID-19: people with cancer, people with chronic kidney disease, people with COPD, people

  with serious heart conditions such as heart failure, coronary artery disease or cardiomyopathies,




                                                   7
Case 1:14-cr-20206-BB Document 439 Entered on FLSD Docket 09/30/2020 Page 8 of 10
                                                                           Case No. 14-cr-20206-BB


  people with Type 2 diabetes, and people in an immunocompromised state.2 Further, CDC guidance

  indicates that individuals with the following health conditions might be at an increased risk of

  contracting severe illness due to COVID-19: people with moderate to severe asthma, people with

  high blood pressure, people with liver disease, smokers, and people with cystic fibrosis.

         Although Defendant’s medical history reflects atrial fibrillation (irregular heartbeat), high

  blood pressure, and the use of prescription medications, he fails to allege that any of his present

  ailments are terminal or that they substantially diminish his ability to provide self-care within the

  correctional facility environment. Indeed, even though he contracted COVID-19 several months

  ago, he remains asymptomatic, he did not require hospitalization or outside medical assistance, he

  was quarantined, and he received regular medical examinations and tests. In fact, between May 1,

  2020 and May 24, 2020, Defendant was tested nearly daily and each time he denied suffering from

  COVID-19 symptoms. ECF No. [432-1] at 36-38. Further, Defendant is in his mid-forties. His

  medical records do not reflect that his treatments while incarcerated are inadequate to care for his

  medical needs (past, present, and future), and he otherwise fails to provide any evidence or

  argument that his health is deteriorating, much less from COVID-19.

         The Court is sympathetic to Defendant’s health conditions and his concerns regarding

  COVID-19 outbreaks in prison facilities, and notes that certain of his medical conditions — i.e.,

  high blood pressure — are risk factors that are designated in the CDC’s guidance. However, the

  BOP website indicates that there are presently three active cases involving the virus at FCI

  Terminal Island, all involving staff, not inmates.3 Further, Defendant does not persuade the Court


  2
    People of Any Age with Underlying Medical Conditions, Centers for Disease Control and
  Prevention,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
  medical-conditions.html (last updated September 11, 2020).
  3
   COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
  September 29, 2020).
                                                   8
Case 1:14-cr-20206-BB Document 439 Entered on FLSD Docket 09/30/2020 Page 9 of 10
                                                                        Case No. 14-cr-20206-BB


  that current procedures already in place or resources available at FCI Terminal Island are

  insufficient to protect him and other at-risk individuals. Moreover, “the BOP Director has not

  found COVID-19 alone to be a basis for compassionate release.” United States v. Harris, No. 2:12-

  cr-140-FtM-29DNF, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v.

  Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General

  concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary and

  compelling reasons for a reduction in sentence set forth in the Sentencing Commission’s policy

  statement on compassionate release, U.S.S.G. § 1B1.13.”)); see also United States v. Kelly, No.

  2:03-cr-126-FtM-29, 2020 WL 2039726, at *1 (M.D. Fla. Apr. 28, 2020) (The “defendant does

  not allege any extraordinary or compelling circumstances to support compassionate release.”).

  Thus, Defendant has not met his burden that extraordinary and compelling reasons exist to support

  his request for compassionate release or sentence modification.4

         III.   CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [429], is

  DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on September 30, 2020.




                                                         ________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

  Copies furnished to:


  4
   Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances
  warranting his release to home confinement, the Court does not need to address the final
  consideration of whether Defendant poses a danger to the safety of others or to the community
  under to § 3142(g).
                                                  9
Case 1:14-cr-20206-BB Document 439 Entered on FLSD Docket 09/30/2020 Page 10 of 10
                                                          Case No. 14-cr-20206-BB



   Counsel of record




                                        10
